DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Eric Arnell on August 17, 2022.
The application has been amended as follows: 

Claim 1. (Currently Amended) A receiving device for a wireless communication system, the receiving device comprising at least one processor, the receiving device being configured to:
monitor a reference signal associated with a control channel, the control channel being associated with a serving beam link;
determine a channel quality measure based on the reference signal; and
declare a beam link failure for the serving beam link based on a comparison of the channel quality measure to a channel quality threshold value, 
wherein the channel quality threshold value is dependent on a configuration of the control channel, each configuration of the control channel corresponding to a specific channel quality threshold value.


Claim 15. (Currently Amended) A client device for a wireless communication system, the client device comprising a receiving device comprising at least one processor, wherein the receiving device is configured to:
monitor a reference signal associated with a control channel, the control channel being associated with a serving beam link;
determine a channel quality measure based on the reference signal; and
declare a beam link failure for the serving beam link based on a comparison of the channel quality measure to a channel quality threshold value, 
wherein the channel quality threshold value is dependent on a configuration of the control channel, each configuration of the control channel corresponding to a specific channel quality threshold value.  
Allowable Subject Matter
Claims 1, 4-14, 20 and 15-19 are allowed and renumbered to 1-18 respectively.
The following is an examiner’s statement of reasons for allowance: 
Wilson et al (US Pub. 2018/0278467, hereinafter “Wilson”) discloses beam failure identifications and recovery techniques in a wireless communication system; Kazmi et al (US Pub. 2013/0308481, hereinafter “Kazmi”) discloses technique for performing cell measurement on at least two cells. Wilson in view of Kazmi does not teach or fairly suggest wherein the channel quality threshold value is dependent on a configuration of the control channel, each configuration of the control channel corresponding to a specific channel quality threshold value as recited in claims 1, 15 and 18-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI D HOANG/Primary Examiner, Art Unit 2463